Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 1, 1993, convicting him of criminal possession of stolen property in the third degree, illegal possession of a vehicle identification number, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the court erred by denying his request for a missing-witness charge with respect to a police officer is without merit. The defendant failed to meet his burden of establishing that the uncalled officer, who arrived after the defendant had exited the vehicle in question, was in a position to have knowledge of a material issue pending in the case (see, People v Lyons, 81 NY2d 753; People v Gonzalez, 68 NY2d 424).
*504The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.